Case 2:20-cv-14452-BB Document 5 Entered on FLSD Docket 01/28/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-14452-BLOOM

 CARLTON D. COMFORT,

         Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

         Respondent.
                                         /

                                      ORDER OF DISMISSAL

         THIS CAUSE is before the Court upon a sua sponte review of the record. On December

 21, 2020, the Court entered an Order, ECF No. [3], requiring that Petitioner Carlton D. Comfort

 either pay the Clerk’s filing fee of $5.00 or submit a motion to proceed in forma pauperis.

         Pursuant to Rule 3 of the Rules Governing Section 2254 Cases in the United States District

 Courts, Petitioner is required to file with his in forma pauperis request “the affidavit required by

 28 U.S.C. § 1915, and a certificate from the warden or other appropriate officer of the place of

 confinement showing the amount of money or securities that the petitioner has in any account in

 the institution.” Id. Section 1915, in turn, requires a prisoner to submit a “certified copy of the trust

 fund account statement (or institutional equivalent) for . . . the 6-month period immediately

 preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). To date, Petitioner has neither paid

 the $5.00 filing fee nor submitted a motion to proceed in forma pauperis, and he has not sought

 any extension of time within to do so. The Court’s Order cautioned that the “failure to comply

 with this Order may result in dismissal of this case.” ECF No. [3] at 2.
Case 2:20-cv-14452-BB Document 5 Entered on FLSD Docket 01/28/2021 Page 2 of 2

                                                         Case No. 20-cv-14452-BLOOM


        Accordingly, it is ORDERED AND ADJUDGED that the case is DISMISSED

 WITHOUT PREJUDICE. The Clerk of Court is directed to CLOSE this case, and any pending

 motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 28, 2021.




                                           _________________________________
                                           BETH BLOOM
                                           UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Carlton D. Comfort, Pro Se
 #149855
 Century Correctional Institution
 Inmate Mail/Parcels
 400 Tedder Road
 Century, FL 32535




                                          2
